Citation Nr: 1440773	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part denied service connection for bilateral knee/leg pain, and bilateral foot pain.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002);
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has bilateral knee and foot disabilities that developed as a result of parachute training and 23 months of active duty in the 173rd Airborne Brigade, during which he made at least 30 parachute jumps, during active military service in the U.S. Army.  He testified that although he had problems with his knees and feet prior to the end of his military service, he did not seek treatment in service, but he continued to experience bilateral knee and bilateral foot problems since his discharge.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to knee, leg or foot pain or injuries during active duty, and there was no knee, leg or foot disability diagnosed at the time of the Veteran's discharge.  However, the Veteran's DD-214s show that he received the Parachutist badge.  Thus, the Board finds that the conditions of the Veteran's service are consistent with the Veteran's reports of parachute jumps in service.  38 U.S.C.A. § 5104(a).  

Outpatient treatment records from the VA Medical Center in Amarillo show that in July 2009, the Veteran was treated for right leg pain.  Private treatment records show that he has been diagnosed and treated for leg problems.  During his April 2010 VA examination, the Veteran was diagnosed with bilateral patellofemoral syndrome.  

The Veteran is competent to report knee and foot problems and a continuity of symptoms since service.  Current VA and private medical records show that the Veteran has been treated for leg and foot pain, and diagnosed with neuralgia/neuritis of the right leg, patellofemoral syndrome of the knees, bilateral pes planus, and bilateral hallux valgus.  See outpatient treatment records from the VA Medical Center in Amarillo, private treatment records from the Acute & Chronic Pain and Spine Center, Dr. M.C., DPM, and the report of the April 2010 VA examination.

However, contemporaneous evidence of a knee or foot disability in the years following service is not of record.  

The Veteran was afforded a VA examination in April 2010, in response to his claims.  The Veteran complained of right foot pain, which he reported started in 2002, and left foot pain, which started sometime between 2008 and 2009.  He also reported that he was seen by a podiatrist in 2004, but denied any further treatment.  X-rays of the feet showed mild osteoarthritic changes.  The examiner diagnosed bilateral hallux valgus and mild bilateral pes planus.  With regard to his knees and legs, the Veteran reported that he had been experiencing knee and leg pain for a little more than a year.  He denied any specific injury to the knees, but did indicate that during airborne training, he did a lot of twisting of his knees, and insinuated that he believed that's where his knee pain came from.  X-rays of the knees were negative for any evidence of arthritis.  The examiner diagnosed bilateral patellofemoral syndrome of the knees.

The examiner concluded that he could not resolve the issue of the etiology of the diagnosed bilateral knee and foot disabilities without resort to mere speculation.  His rationale was that there was no documentation of any treatment during active duty, no evidence of any treatment for the claimed conditions within one year of the Veteran's discharge, and no documentation of any medical treatment except for one visit with a podiatrist since the Veteran's discharge in 1965.  He also noted that the Veteran had a normal bilateral X-ray report.  Although the examiner attempted to explain why he could not provide the opinion without resort to speculation, he did not indicate whether there was other evidence or information that he could use to adequately form the opinion.  The examiner was not required to state with certainty whether the Veteran's currently diagnosed bilateral knee and foot disabilities were caused by his active military service, although the opinion implies that he was under the impression that the opinion required such certainty.  Furthermore, an examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board also notes that essentially, the examiner opined that, as there was no evidence of knee or foot disabilities in service or at the time of the Veteran's discharge from service, or for many years thereafter, the Veteran's currently diagnosed knee and foot disabilities were not related to his noted parachute jumping in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  The April 2010 examiner did not provide an opinion as to whether the bilateral knee and bilateral foot disabilities identified after service were related to the parachute jumping in service even absent evidence in service.  Accordingly, the Board finds that the April 2010 VA opinion is inadequate for evaluation purposes.


The examiner also opined that the claimed conditions had not been aggravated by any service-connected conditions.  The only explanation he gave for that opinion was that the noted degenerative changes were minimal.  However, the examiner did not provide a rationale for this opinion, and it is therefore, inadequate for rating purposes.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for new examinations and medical opinions as to the etiology of the Veteran's current bilateral knee disability and current bilateral foot disability is necessary.  38 C.F.R. § 4.2 (2013).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees or feet.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to. 
The RO should also obtain any outstanding VA medical records dated from June 2013 to the present.  

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the etiology of any currently diagnosed left or right knee disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left or right knee disability is etiologically related, in whole or in part, to the Veteran's active service, to include his reported 30 parachute jumps.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left or right knee disability was caused or aggravated (chronically worsened) by the Veteran's service-connected lumbar spine disability, cervical spine disability, or right lumbar radiculopathy.

3.  Then, schedule the Veteran for a VA podiatry examination, with a podiatrist, to determine the etiology of any currently diagnosed left or right foot disabilities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.


The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left or right foot disability is etiologically related, in whole or in part, to the Veteran's active service, to include his reported 30 parachute jumps.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left or right foot disability was caused or aggravated (chronically worsened) by the service-connected lumbar spine disability, cervical spine disability, or right lumbar radiculopathy.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the RO or the AMC should re-adjudicate the Veteran's claims based on the new evidence of record.  If any other benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



